TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           OFFICE OF THE ATTORNEY GENERAL

                                     State of California


                                     DANIEL E. LUNGREN

                                       Attorney General


                         ______________________________________

                  OPINION            :
                                     :          No. 94-106
                  of                 :
                                     :          June 6, 1994
        DANIEL E. LUNGREN            :
           Attorney General          :
                                     :
         GREGORY L. GONOT            :
        Deputy Attorney General      :
                                     :
______________________________________________________________________________


          THE HONORABLE DWIGHT HERR, COUNTY COUNSEL, COUNTY OF
SANTA CRUZ, has requested an opinion on the following question:

              Is a city which has previously been required to process its own parking citations now
obligated to collect surcharges on its parking penalties for a county which has established a
courthouse construction fund or a criminal justice facilities construction fund?

                                          CONCLUSION

              A city which has previously been required to process its own parking citations is now
obligated to collect surcharges on its parking penalties for a county which has established a
courthouse construction fund or a criminal justice facilities construction fund.

                                            ANALYSIS

               The question presented for resolution concerns whether cities which previously were
required to process their own parking citations have a legal obligation under the new administrative
procedures prescribed by the Legislature to collect surcharges for a county's courthouse construction
fund or criminal justice facilities construction fund. We conclude that the new statutory scheme so
directs.


                                                                                             94-106

                The state mandated system for administering parking violations was substantially
altered through legislation (Stats. 1992, ch. 1244) which became effective on July 1, 1993. Parking
violations are now subject to civil administrative procedures and civil penalties (Veh. Code,
§§ 40200-40230)1 rather than treatment as criminal infractions. Under the new procedures, courts
are no longer involved in the processing of parking violations until after all administrative reviews
have been completed and the person files an appeal from the final administrative decision. (§§
40200.4, 40230.)

                The legislation allows the agency that has issued the parking citations to contract with
a county, a private vendor, or any other city or county processing agency (other than the California
Highway Patrol, California State Police, or other state law enforcement agency) within the county,
for the processing of the citations prior to the filing of an appeal with the court. (§ 40200.5.)

              The key provision of the legislative scheme for our purposes is subdivision (a) of
section 40200.3. It states:

                 "All parking penalties collected by the processing agency, which may be the
         issuing agency, including all administrative fees, process service fees, and fees and
         collection costs related to civil debt collection, shall be deposited to the account of
         the issuing agency, . . . except those sums payable to a county pursuant to Chapter 12
         (commencing with section 76000) of Title 8 of the Government Code . . . ."

"Chapter 12" (Gov. Code, §§ 76000-76248)2 concerns the distribution of fines under the old system
of treating parking violations as criminal offenses. Accordingly, a part of the former system for
distributing parking fines has been grafted onto the current civil procedures.

                 Pursuant to sections 76100 and 76101, counties are authorized to establish a
courthouse construction fund and a criminal justice facilities construction fund.3 Under the
legislation, a county board of supervisors may authorize a surcharge of $2.50 upon each parking fine
for deposit into these funds. Subdivision (b) of section 76000 provides:

                 "In each authorized county, provided that the board of supervisors has
         adopted a resolution stating that the implementation of this subdivision is necessary
         to the county for the purposes authorized, with respect to each authorized fund
         established pursuant to Section 76100 or 76101, for every parking offense where a
         parking penalty, fine, or forfeiture is imposed, an added penalty of two dollars and
         fifty cents ($2.50) shall be included in the total penalty, fine, or forfeiture. Except

   1
      All section references prior to footnote 2 are to the Vehicle Code.
   2
      All section references hereafter are to the Government Code.
  3
   "Criminal justice facilities" are defined as including "jails, women's centers, detention facilities,
juvenile halls, and courtrooms." (§ 76101, subd. (b).)

                                                                                                   94-106

       as provided in subdivision (c), for each parking case collected in the courts of the
       county, the county treasurer shall place in each authorized fund two dollars and fifty
       cents ($2.50). These moneys shall be taken from fines and forfeitures deposited with
       the county treasurer prior to any division pursuant to Section 1462.3 or 1463.009 of
       the Penal Code. The judges of the county shall increase the bail schedule amounts
       as appropriate to reflect the added penalty provided for by this section. In those
       cities, districts, or other issuing agencies which elect to accept parking penalties,
       and otherwise process parking violations pursuant to Article 3 (commencing with
       Section 40200) of Chapter 1 of Division 17 of the Vehicle Code, that city, district, or
       issuing agency shall observe the increased bail amounts as established by the court
       reflecting the added penalty provided for by this section. Each agency which elects
       to process parking violations shall pay to the county treasurer two dollars and fifty
       cents ($2.50) for each fund for each parking penalty collected on each violation
       which is not filed in court. Those payments to the county treasurer shall be made
       monthly, and the county treasurer shall deposit all those sums in the authorized fund.
       No issuing agency shall be required to contribute revenues to any fund in excess of
       those revenues generated from the surcharges established in the resolution adopted
       pursuant to this chapter, except as otherwise agreed upon by the local governmental
       entities involved." (Emphasis added.)4

                At the time the new statutory scheme was enacted, some cities were processing their
own parking citations only because a court had previously directed them to do so pursuant to the
court's authority under the former law. If these cities were required to process their own parking
citations by court order under the prior system, does section 76000 apply to them now as "cities .
. . which elect" to process their parking penalties?

                We believe that regardless of their treatment under the prior system, such cities have
an election to make concerning the processing of their parking citations under the new procedures.
Their election is between (1) contracting with another government agency or private vendor for
processing the parking penalties or (2) processing the parking penalties themselves. If a city elects
not to have a private vendor or other processing agency administer its citations, it is electing to
undertake those duties itself.

                 Moreover, when it elects to have some other entity process the parking citations on
its behalf, the other entity must comply with the distribution requirements of section 76000. Vehicle
Code section 40200.5 states:

               "(a) . . . an issuing agency may elect to contract with the county, with a
       private vendor, or with any other city or county processing agency, other than the


   4
     Until January 1, 1997, $1.00 of each $2.50 surcharge is to be transferred to the state's general
fund; thereafter, it is to be transferred to the state's courthouse construction fund. (§ 76000, subd.
(c).)

                                                                                                 94-106

       Department of California Highway Patrol, within the county, with the consent of that
       other entity, for the processing of notices of parking violations, prior to filing with
       the court pursuant to Section 40230.

               ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

               "(b) Any contract entered pursuant to subdivision (a) shall provide for
       monthly distribution of amounts collected between the parties, except those amounts
       payable to a county pursuant to Chapter 12 (commencing with Section 76000) of
       Title 8 of the Government Code . . . ."

Hence, whether it elects to be the processing agent (§ 40200.3, subd. (a)) or contracts with another
entity (§ 40200.5, subd. (b)), the surcharges of section 76000 must be paid to the county. "The
processing agency shall deposit with the county treasurer all sums due to the county as the result of
processing a parking violation." (§ 40200.4, subd. (a).)

                In so construing the language of section 76000 and Vehicle Code sections 40200-
40230, we are mindful of several well established principles of statutory construction. "In analyzing
statutory language, we seek to give meaning to every word and phrase in the statute to accomplish
a result consistent with the legislative purpose . . . ." (Harris v. Capital Growth Investors XIV
(1991) 52 Cal. 3d 1142, 1159.) The words of a statute are to be given "their usual and ordinary
meaning" (Committee of Seven Thousand v. Superior Court (1988) 45 Cal. 3d 491, 501), "and
statutes or statutory sections relating to the same subject must be harmonized, both internally and
with each other, to the extent possible" (Dyna-Med, Inc. v. Fair Employment & Housing Com.
(1987) 43 Cal. 3d 1379, 1387).

                The only remaining issue, then, is whether the provisions of section 76000 are
applicable to charter cities. Under the Constitution, charter cities are authorized to "make and
enforce all ordinances and regulations in respect to municipal affairs." (Cal. Const., art. XI, § 5,
subd. (a).) "City charters adopted pursuant to this Constitution . . . with respect to municipal affairs
shall supersede all laws inconsistent therewith." (Ibid.)

                Do the provisions of section 76000 have the effect of forcing charter cities to allocate
their resources for the collection of county revenues, thereby intruding upon their autonomy in the
use of personnel and other matters over which they have plenary authority? Or, is the imposition
of surcharges to fund courthouse and criminal justice facilities construction a matter of "statewide
concern" and thus not subject to the constitutional "municipal affairs" provision? "As to matters
which are of statewide concern . . . home rule charter cities remain subject to and controlled by
applicable general state laws regardless of the provisions of their charters. . . ." (Bishop v. City of
San Jose (1969) 1 Cal. 3d 56, 61.)

             In resolving this issue, we may apply the standard of review recently reaffirmed by
the Supreme Court in Johnson v. Bradley (1992) 4 Cal. 4th 389, 399:


                                                                                                                  94-106

               ". . . [O]nce we conclude . . . that `the matter implicates a "municipal affair"
       and poses a genuine conflict with state law' [Citation], our inquiry under article XI,
       section 5, subdivision (a) of the Constitution proceeds in two discrete steps. First,
       we focus on whether the conflicting state law . . . qualifies as a matter of `statewide
       concern.' If the state statute does not qualify as a matter of statewide concern, the
       conflicting charter city measure (or practice) is a `municipal affair' and `"beyond the
       reach of legislative enactment."' [Citation.] If the state statute qualifies as a
       statewide concern, we next consider whether it is both (i) reasonably related to the
       resolution of that concern, and (ii) `narrowly tailored' to limit incursion into
       legitimate municipal interests. If it meets this final test, `then the conflicting charter
       city measure ceases to be a "municipal affair" pro tanto and the Legislature is not
       prohibited by article XI, section 5[, subdivision] (a), from addressing the statewide
       dimension by its own tailored enactments.' [Citation.]"

               The administration of parking fines within a charter city implicates a municipal affair
in that parking penalties have traditionally been set by the issuing agency and have accrued to its
benefit. (See, e.g., Veh. Code, §§ 40200.3, 40203.5.) A charter city's refusal to collect and remit
the surcharges of section 76000 would present a genuine conflict with state law.5

                 Does the imposition of parking surcharges to fund courthouse and criminal justice
facilities construction qualify as a matter of statewide concern? We believe that it does. State law
requires the board of supervisors in each county to "provide suitable rooms for holding the superior,
municipal, and justice courts . . . ." (§ 68073.) As explained in Simpson v. Hite (1950) 36 Cal. 2d
125, 130:

               ". . . The determination of what is `suitable' as quarters for the courts
       necessarily includes the selection of a site as well as ascertainment of the extent and
       character of accommodations which a building or buildings must contain.
       Prescribing the policy and duty was the legislative act of the state; carrying out the
       policy by performing the duty is an administrative function delegated by the state to
       the local governing body, the board of supervisors. `The governing body of the
       [local political subdivision] . . . by its resolution did not make a law but thereby acted
       in an executive or administrative capacity as an instrumentality of the state to make
       operative the provisions of a state law already existing.' [Citations.]"

Undoubtedly, the construction (including funding) of courthouses and criminal justice facilities in
each county is a matter of statewide concern. (See Committee of Seven Thousand v. Superior Court,
supra, 45 Cal.3d at 505 [state law that permits city councils to impose development fees to fund
construction of major thoroughfares deals with matters of statewide concern].) As stated in Wilson
v. City of San Bernardino (1960) 186 Cal. App. 2d 603, 611:


   5
    A "conflict" may exist between state and local authority even though the charter city has not
specifically legislated on that point. (Johnson v. Bradley, supra, 4 Cal.4th at 399, fn. 9.)

                                                                                                    94-106

                 ". . . [W]hen a general law of the state, adopted by the state Legislature,
        provides for a scheme of public improvement, the scope of which intrudes upon or
        transcends the boundary of one or several municipalities, together with
        unincorporated territory, such contemplated improvement ceases to be a municipal
        affair and comes within the proper domain and regulation of the general laws of the
        state."6

                Finally, then, we must determine whether the provisions of section 76000 are
reasonably related to the funding of courtroom and criminal justice facilities construction and
narrowly tailored to limit incursion into legitimate municipal interests. Section 76000 creates no
limitation on a charter city's ability to issue parking citations within its jurisdiction and only
indirectly affects the fines it may charge. The obligations imposed are triggered solely by an act of
the charter city itself, i.e., issuance of a parking citation. Moreover, there is a direct correlation
between the issuance of parking citations and the use of court facilities. As previously indicated,
under the new system of enforcing parking regulations through civil penalties, a contested parking
citation requires court processing and review if appealed after a final administrative determination.
(Veh. Code, § 40230.)

                 In light of the foregoing characteristics of the legislation in question, we find that it
addresses a matter of statewide concern, is reasonably related to the resolution of such concern, and
is narrowly tailored to limit incursion into legitimate municipal interests. Consequently, article XI,
section 5(a) of the Constitution does not stand as an impediment to the application of section 76000
to charter cities.

               We conclude that a city which has previously been required to process its own
parking citations is now obligated to collect surcharges on its parking penalties for a county which
has established a courthouse construction fund or a criminal justice facilities construction fund.


                                                *****




   6
   Moreover, neither the regulation of traffic nor the regulation of parking is a "municipal affair."
(County of Los Angeles v. City of Alhambra (1980) 27 Cal. 3d 184, 192-193; Barajas v. City of
Anaheim (1993) 15 Cal. App. 4th 1808, 1818, fn. 8; 73 Ops.Cal.Atty.Gen. 13, 15 (1990).)

                                                                                                  94-106